904 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee,v.Doris Jane PROFFITT, Defendant-Appellant.
No. 89-5962.
United States Court of Appeals, Sixth Circuit.
June 7, 1990.

Before KEITH and RYAN, Circuit Judges, and JAMES P. CHURCHILL, District Judge.*
PER CURIAM:


1
This action arises from a fire insurance policy purchased by defendant Doris Jane Proffitt ("Proffitt") from plaintiff Allstate Insurance Company ("Allstate") for her rental property located in Cooke County, Tennessee.  Proffitt appeals from the district court's June 29, 1989 order granting summary judgment for Allstate.  Proffitt maintains that Allstate waived the policy's exclusion provision because it knew that her rental house was vacant.  Moreover, after Allstate agreed to cover Proffitt's rental property, she cancelled an old insurance policy and purchased an Allstate policy to cover her personal residence.


2
Having carefully considered the record, the briefs, and the oral arguments of the parties, we find no error warranting reversal.  Therefore, we AFFIRM the order of the Honorable Thomas G. Hull, United States District Judge for the Eastern District of Tennessee.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation